Exhibit 10.17.5

 

AMENDMENT NO. 5

TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of July 31, 2009, between SouthWest Water Company, a Delaware
corporation (“Borrower”), and Bank of America, N.A., as Administrative Agent,
with reference to the Amended and Restated Credit Agreement dated as of
February 15, 2008 (as amended, the “Credit Agreement”), among Borrower, the
Lenders described therein, and the Administrative Agent.  Capitalized terms not
otherwise defined herein are used with the meanings set forth for those terms in
the Credit Agreement.

 

The parties hereto enter into this Amendment with reference to the following
facts:

 

A.                                 Pursuant to Amendment No. 3 to Amended and
Restated Credit Agreement dated as of June 17, 2009 (“Amendment No. 3”), between
the Borrower and the Administrative Agent (with the consent of the Required
Lenders), Borrower is required to deliver the financial statements required
under Sections 6.01(b) and 6.02(a) of the Credit Agreement with respect to the
fiscal quarters ended September 30, 2008, and March 31, 2009, on or prior to
August 3, 2009.

 

B.                                  Pursuant to Sections 6.01(b) and 6.02(a) of
the Credit Agreement, the Borrower is required to deliver the financial
statements described therein with respect to the fiscal quarter ended June 30,
2009, on or prior to August 15, 2009.

 

C.                                     The Borrower has informed the
Administrative Agent and the Lenders that it will not be able to deliver the
required financial statements with respect to the fiscal quarters ended
September 30, 2008, March 31, 2009, and June 30, 2009 prior to the applicable
deadlines (collectively, the “Anticipated Defaults”).

 

D.                                 Borrower has requested that the Lenders
(i) waive the Anticipated Defaults, (ii) extend the time by which the required
financial statements with respect to the fiscal quarters ended September 30,
2008, and March 31, 2009 must be delivered to August 28, 2009, and (iii) extend
the time by which the required financial statements with respect to the fiscal
quarter ended June 30, 2009 must be delivered to September 18, 2009.

 

E.                                   The Administrative Agent, acting with the
consent of the Required Lenders pursuant to Section 10.01 of the Credit
Agreement, has agreed to waive the Anticipated Defaults and to otherwise amend
the Credit Agreement and the other Loan Documents on the terms set forth in this
Amendment.

 

NOW, THEREFORE, Borrower and Administrative Agent, acting with the consent of
the Required Lenders pursuant to Section 10.01 of the Credit Agreement, agree as
follows:

 

1.                                     Representations and Warranties.  Borrower
represents and warrants to Administrative Agent and the Lenders that:

 

(a)                               after giving effect to this Amendment, no
Default or Event of Default has occurred and remains continuing;

 

(b)                               after giving effect to this Amendment, except
for representations or warranties which are inaccurate as a direct result of the
correction and restatement of the Subject Financial Statements, and except as
set forth in the Schedules to the Credit Agreement, each of

 

-1-


 

the representations and warranties set forth in Article V of the Credit
Agreement are true and correct as of the date of this Agreement (other than
those representations which relate solely to a prior date, each of which was
true as of that date) provided that Schedules 5.06 and 5.09 are updated in the
manner attached to Amendment No. 2 to Amended and Restated Credit Agreement
dated as of May 28, 2009, between the Borrower and the Administrative Agent; and

 

(c)                               neither Borrower nor any of its Subsidiaries
is in default of any indenture, loan or credit or similar agreement governing
Indebtedness in a principal amount which exceeds $1,000,000 in any manner which
entitles the holder of such Indebtedness, or which would entitle the holder of
such Indebtedness with the giving of any notice, the passage of time (including
any cure period), or both, to require the payment of any such Indebtedness prior
to the date upon which such Indebtedness would otherwise be due and payable.

 

2.                                     Waiver.  In reliance upon the agreements,
representations and warranties set forth in this Amendment, the Lenders hereby
waive the Anticipated Defaults.  The Lenders’ waiver of the Anticipated Defaults
constitutes a one-time waiver of the specific Anticipated Defaults described in
this Amendment, shall not constitute a waiver of any other or future Defaults or
Events of Default, whether or not similar to the Anticipated Defaults, and shall
not be construed as a waiver of the Borrower’s obligation to deliver the
financial statements as set forth in Section 3 of this Amendment.

 

3.                                     Covenant Regarding Financial Statements.

 

(a)                               Notwithstanding any provision to the contrary
in the Credit Agreement, Borrower shall have through August 28, 2009, to deliver
the financial statements and Compliance Certificates required under Sections
6.01(b) and 6.02(a) of the Credit Agreement, respectively, with respect to each
of the fiscal quarters ended September 30, 2008, and March 31, 2009.

 

(b)                               Notwithstanding any provision to the contrary
in the Credit Agreement, Borrower shall have through September 18, 2009, to
deliver the financial statements and Compliance Certificate required under
Sections 6.01(b) and 6.02(a) of the Credit Agreement, respectively, with respect
to the fiscal quarter ended June 30, 2009.

 

The Borrower acknowledges and agrees that each failure by the Borrower to comply
with any covenant set forth in this Section 3 shall in each case constitute an
immediate Event of Default under the Credit Agreement with respect to which the
Administrative Agent and the Lenders shall have all rights and remedies set
forth therein and at law.

 

4.                                     Conditions to Effectiveness.  The
effectiveness of this Amendment shall be subject to the prior satisfaction of
the following conditions precedent, in each case in form and substance
satisfactory to the Administrative Agent:

 

(a)                               the Administrative Agent shall have received a
consent of the Guarantors in the form of Exhibit A hereto executed by each of
the parties thereto;

 

(b)                               the Administrative Agent shall have received
the written consent of the Required Lenders as required under Section 10.01 of
the Credit Agreement in the form of Exhibit B hereto; and

 

(c)                               the Administrative Agent shall have received,
for the account of each Lender which has executed a consent hereto prior to
3:00 p.m. (Los Angeles time) on July 31,

 

-2-


 

2009 (or any extension of such deadline announced via the Intralinks system), an
amendment fee in an amount equal to 0.075% of such Lender’s Commitment under the
Credit Agreement.

 

5.                                     Effectiveness of the Credit
Agreement.  Except as hereby expressly amended, the Credit Agreement remains in
full force and effect, and is hereby ratified and confirmed in all respects.

 

6.                                     Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

[Signature Page Follows]

 

-3-


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

 

SOUTHWEST WATER COMPANY, a Delaware corporation,

 

 

as Borrower

 

 

 

 

 

By:

 

/s/ Mark Swatek

 

 

 

Name:

 

Mark Swatek

 

 

 

Title:

 

CEO

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

/s/ Ken Puro

 

 

 

Name:

 

Ken Puro

 

 

 

Title:

 

Vice President

 

 

 

Signature Page

 


 

Exhibit A to Amendment

 

CONSENT OF GUARANTORS

 

This Consent of Guarantors (this “Consent of Guarantors”) is delivered with
reference to (a) the Amended and Restated Credit Agreement dated as of
February 15, 2008 (as heretofore amended, restated, extended, supplemented, or
otherwise modified, the “Credit Agreement”), among SouthWest Water Company, a
Delaware corporation (“Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent (“Administrative Agent”) and (b) the Amended and Restated Continuing
Guaranty dated as of February 15, 2008, made by each of the undersigned
Guarantors (as heretofore amended, restated, extended, supplemented, or
otherwise modified, the “Guaranty”).  Capitalized terms not otherwise defined
herein are used with the meanings set forth for those terms in the Credit
Agreement.

 

Each of the undersigned Guarantors (i) consents to and approves Borrower’s
execution and delivery of the attached Amendment No. 5 to Amended and Restated
Credit Agreement (the “Amendment”), (ii) agrees that such Amendment does not and
shall not limit or diminish in any manner the obligations of such Guarantor
under the Guaranty and that such obligations would not be limited or diminished
in any manner even if such Guarantor had not executed this Consent of
Guarantors, (iii) reaffirms the Guaranty, and (iv) agrees that the Guaranty
remains in full force and effect and is hereby ratified and confirmed.

 

Dated as of  ______________, 2009.

 

 

 

ECO RESOURCES, INC.,

 

 

 

a Texas corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

OPERATIONS TECHNOLOGIES, INC.,

 

 

 

a Georgia corporation

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SWWC SERVICES, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Exhibit A

 


 

 

 

METRO-H2O, LTD.,

 

 

a Texas limited partnership

 

 

 

 

 

 

 

By: Metro-H2O Utilities, Inc.

 

 

 

Its: General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

METRO-H2O UTILITIES, INC.,

 

 

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SWWC ENTERPRISES, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SWWC UTILITIES, INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CDC MAINTENANCE, INC.,

 

 

 

a Texas corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW MEXICO UTILITIES, INC.,

 

 

 

a New Mexico corporation,

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Exhibit A

 


 

Exhibit B to Amendment

 

CONSENT OF LENDER

 

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of February 15, 2008 (as heretofore amended, restated, extended, supplemented,
or otherwise modified, the “Credit Agreement”), among SouthWest Water Company, a
Delaware corporation (“Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”), and Bank of America, N.A., as Administrative
Agent (“Administrative Agent”).  Capitalized terms not otherwise defined herein
are used with the meanings set forth for those terms in the Credit Agreement.

 

The undersigned Lender hereby consents to the execution and delivery of an
Amendment No. 5 to Amended and Restated Credit Agreement by Administrative Agent
on its behalf, substantially in the form of the most recent draft thereof
presented to the undersigned Lender.

 

Dated as of  ______________, 2009.

 

 

 

 

 

 

 

[Name of Lender]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 